DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 07/28/2022, with respect to claims 1-21 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-21 are allowed.

Allowable Subject Matter
Claims 1-21 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a an ultrasonic sensor comprising, in combination with the other recited elements, in a time interval, a first driving voltage is applied to at least one of the plurality of first electrodes via at least one thin film transistor from the array of thin film transistors and a second driving voltage is applied to at least one of the plurality of second electrodes without the second driving voltage being applied to any thin film transistor from the array of thin film transistors, and wherein the second driving voltage is an AC (Alternating Current) voltage with a maximum voltage that is greater than a maximum voltage of the first driving voltage.

With regard to Claim 14, the prior arts of the record do not teach or fairly suggest a an ultrasonic sensor comprising, in combination with the other recited elements, wherein a first driving voltage is applied to at least one of the first electrodes through one or more of the TFTs and a second driving voltage is applied to at least one of the second electrodes without the second driving voltage being applied to any of the TFTs, wherein the second driving voltage has an amplitude larger than an amplitude of the first driving voltage.  

Claims 2-13 and 15-21 are allowed by virtue of their dependence from Claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861